BEAUCHAMP, Judge.
The appeal is from a conviction for driving on a public highway in Hall County while intoxicated. The penalty assessed was a fine of $175.00 and 30 days in jail.
The state has filed a motion to strike the bills of exception and statement of facts because the same were not filed within the time provided by law. The record sustains this contention and the motion is accordingly granted.
The record is therefore before us without bills of exception or statement of facts, in which condition it presents nothing for our consideration.
The judgment of the trial court is affirmed.